This case is before us on petition for writ of prohibition to be addressed to the Honorable J.E. Peacock, County Judge of Volusia County, to prohibit him considering and acting upon a certain petition filed before him as Judge of Probate in and for Volusia County, Florida, wherein and whereby it is prayed: *Page 182 
"WHEREFORE, Your Petitioners respectfully pray that this Honorable Court will make a reasonable allowance to said Millard B. Conklin as costs of this proceeding and the preparation of said transcript of record and to the Clerk of the Circuit Court in the sum of $_____ for verifying and certifying said transcript and to said Millard B. Conklin in the amount of $24.00 for costs paid on two appeals to the Supreme Court and to said Millard B. Conklin such reasonable sum for professional services rendered as to this Court may seem just and proper."
There is no showing before us which will warrant our assuming that the respondent county judge will assume to act without jurisdiction or will make any order in the premises exceeding his jurisdiction. Without such showing, this Court shall not assume to exercise the extraordinary power incident to granting the writ of prohibition.
Prohibition denied.
BROWN, C. J., WHITFIELD, TERRELL, BUFORD, CHAPMAN, THOMAS and ADAMS, J. J., concur.